Citation Nr: 0213481	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a neurological disorder 
(claimed as peripheral neuropathy, carpal tunnel syndrome, 
and cubital tunnel syndrome).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1960.

This appeal came to the Board of Veterans' Appeals (Board) 
from August 1998 and later RO decisions that denied service 
connection for a neurological disorder due to exposure to 
ionizing radiation, and granted service connection for 
bilateral hearing loss and assigned a zero percent evaluation 
for this condition, effective from January 1998.  In a March 
2001 decision, the Board denied a higher or compensable 
rating for the bilateral hearing loss at any time from 
January 1998.  In March 2001, the Board also remanded the 
issue of service connection for a neurological disorder to 
the RO for additional development.


FINDING OF FACT

A neurological disorder, including peripheral neuropathy, 
carpal tunnel syndrome, and cubital syndrome, was not present 
in service or for many years later, and a neurological 
disorder is not related to an incident of service, including 
exposure to ionizing radiation.


CONCLUSION OF LAW

A neurological disorder, including peripheral neuropathy, 
carpal tunnel syndrome, and cubital tunnel syndrome, was not 
incurred in or aggravated by active service; nor may a 
neurological disorder be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a neurological 
disorder, and that the requirements of the VCAA have in 
effect been satisfied.

Private medical records show that the veteran has been 
provided with medical examinations to determine the nature 
and extent of any neurological disorders.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In the March 2001 remand, the Board 
advised the RO to provide additional assistance to the 
veteran in the development of his claim as required by the 
VCAA and to notify him of the evidence needed to substantiate 
his claim.  Thereafter, the case was referred to the RO for 
additional development.  In a September 2001 letter, the RO 
requested additional medical evidence from the veteran and 
offered to assist him in obtaining any relevant evidence.  

In the March 2001 remand, the Board also requested that the 
RO obtained the veteran's service personnel records in order 
to verify any exposure he may have had to radiation in 
service.  The service personnel records were obtained and do 
not show that he was exposed to radiation.  No further 
development is warranted to verify the veteran's exposure to 
radiation in service because the record does not show that he 
has a "radiogenic" disease (defined below).  38 C.F.R. 
§ 3.311.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from August 1956 to August 
1960.

Service personnel records do not show that the veteran was 
exposed to ionizing radiation in service.

Service medical records are negative for a neurological 
disorder.  The report of the veteran's medical examination in 
July 1960 for separation from service shows no neurological 
complaints or findings.

The post-service medical records consist of private medical 
reports of the veteran's treatment and evaluations in the 
1990's.  These records, together with the veteran's 
testimony, reflect that the veteran had pursued a workers' 
compensation claim against his employer based on the 
neurological disorder at issue and that he was eventually 
awarded Social Security disability benefits.  The more 
salient medical reports will be discussed below.

The private medical reports show that the veteran underwent 
various electrodiagnostic studies in the 1990's.  A report 
dated in November 1991 notes that the veteran was referred 
for electrodiagnostic studies because of carpal tunnel 
syndrome.  The interpretations were generalized sensory-motor 
neuropathy of moderate severity, and bilateral carpal tunnel 
syndrome, right greater than left.

A private medical report dated in January 1994 notes that the 
veteran was referred for electrodiagnostic studies because of 
left upper extremity-carpal tunnel syndrome/brachial 
irritation.  The interpretations were generalized sensory-
motor neuropathy-unchanged since the November 1991 study, 
moderate left carpal tunnel, little change from November 
1991, and no evidence of radiculopathy.

A private medical report dated in October 1994 notes that the 
veteran was referred for electrodiagnostic studies because of 
bilateral upper extremities-carpal tunnel syndrome and 
peripheral neuropathy.  The interpretations were peripheral 
neuropathy-unchanged from November 1991 and January 1994, and 
continued bilateral carpal tunnel that has improved since 
previous studies.

A private medical report dated in February 1996 notes that 
the veteran was referred for electrodiagnostic studies, 
EMG/NCV (electromyograph/nerve conduction velocity) studies 
because of left upper extremity atrophy.  The interpretations 
were generalized sensory motor neuropathy-unchanged, mild 
left carpal tunnel syndrome-unchanged, and mild left cubital 
tunnel syndrome.

A private medical report dated in May 1996 notes that the 
veteran had a history of painful burning dysesthesias in both 
hands, left greater than right.  NCV studies revealed an 
abnormal nerve conduction velocity test most consistent with 
a sensory motor peripheral neuropathy.  The findings appeared 
to be diffuse in both arms, as well as noted in the left 
lower extremity.  There appeared to be a more predominant 
median involvement, such that the examiner could not rule out 
the possibility of concomitant or superimposed carpal tunnel.

A private medical report dated in May 1998 notes that the 
signatory, a medical doctor, had been the veteran's treating 
neurologist.  The signatory noted that the veteran had 
idiopathic peripheral neuropathy syndrome in conjunction with 
bilateral carpal tunnel syndrome secondary to repetitive use.

Statements from the veteran are to the effect that his 
neurological conditions are related to exposure to ionizing 
radiation in service.  In the 1990's, he submitted medical 
literature noting that peripheral neuropathy could be due to 
exposure to cold or radiation.

The veteran testified at a hearing in February 1999.  His 
testimony was to the effect that his neurological conditions 
were due to exposure to ionizing radiation in Okinawa when he 
loaded atomic weapons.

The veteran testified before the undersigned sitting at the 
RO in January 2001.  His testimony was to the effect that his 
neurological conditions were due to exposure to ionizing 
radiation when handling a nuclear device on one occasion in 
service.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for a disease based on 
ionizing radiation exposure in service when there is medical 
evidence linking it to such incident.  Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  In the absence of competent 
medical evidence linking a disability to service, diseases 
specific to radiation-exposed veterans, such as various forms 
of cancers, listed under 38 C.F.R. § 3.309(d) (1996) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii); and 67 Fed. Reg. 3612-3616 (Jan. 
25, 2002).  Other "radiogenic" diseases, such as various 
forms of cancer, listed under 38 C.F.R. § 3.311(b) (2001) 
found 5 years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits, who may request an advisory medical 
opinion from the VA Under Secretary for Health, determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically and 
scientifically to ionizing radiation exposure while in 
service.

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training participated in a radiation-risk activity.  The term 
"radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  The term "occupation of Hiroshima or Nagasaki, Japan, 
by United States forces" means official military duties 
within 10 miles of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to perform or support 
military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(i),(ii)(B),and (vi).

A neurological disorder is not a disease specific to 
radiation-exposed veterans found in 38 C.F.R. § 3.309(d).  
Therefore, service connection for such a disorder is not 
warranted on a presumptive basis under those regulatory 
provisions.

A neurological disorder is not a "radiogenic" disease 
listed under 38 C.F.R. § 3.311(b)(2) and there is no 
competent evidence linking the veteran's neurological 
conditions to exposure to radiation in service.  Hence, 
service connection for the veteran's neurological conditions 
is not warranted under those regulatory provisions.

Statements and testimony from the veteran are to the effect 
that his neurological conditions are due to exposure to 
ionizing radiation in service.  The service documents do not 
show that he was exposed to ionizing radiation and the 
service medical records do not show the presence of a 
neurological disorder.  The post-service medical records do 
not reveal the presence of neurological conditions until the 
1990's and do not link those conditions to an incident of 
service, including exposure to radiation.  Nor is there any 
other competent evidence linking the veteran's neurological 
conditions to an incident of service, including exposure to 
ionizing radiation.  The medical literature noting that 
peripheral neuropathy may be related to exposure to cold or 
radiation does not link the veteran's neurological conditions 
to such exposure, and the statements and testimony of the 
veteran linking his neurological conditions to exposure to 
ionizing radiation in service is not considered competent 
evidence because the record does not show that he has the 
education, training or experience to make medical statements, 
diagnoses or opinions.  38 C.F.R. § 3.159(a)(1)); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
it does not show the presence of a neurological disorder in 
service or until many years later, and that it does not link 
the veteran's neurological conditions to an incident of 
service, including exposure to ionizing radiation.  The 
preponderance of the evidence is against the claim for 
service connection for a neurological disorder, and the claim 
is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for a neurological disorder (claimed as 
peripheral neuropathy, carpal tunnel syndrome, and cubital 
tunnel syndrome) is denied.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

